        Case 3:18-cv-00193 Document 75 Filed on 03/04/20 in TXSD Page 1 of 12
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                          March 04, 2020
                 IN THE UNITED STATES DISTRICT COURT                                    David J. Bradley, Clerk
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION
                                          ══════════
                                        No. 3:18-cv-00193
                                          ══════════

                                LOUISE ODOM HAYES, PLAINTIFF,

                                                  v.

         BLUE CROSS AND BLUE SHIELD OF TEXAS, INC. AND HEALTH CARE SERVICE
                            CORPORATION, DEFENDANTS.

               ══════════════════════════════════════════
                        MEMORANDUM OPINION AND ORDER
               ══════════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

      Plaintiff Louise Hayes-Odum 1 sued her former health-insurance carrier, Blue

Cross and Blue Shield of Texas, Inc., in state court in Brazoria County. Dkt. 1. In

her lawsuit, Hayes-Odum contends Blue Cross breached its policy by failing to pay

for Lumigan eye drops in a sufficient amount to prevent deterioration of her vision.

The case was removed to this court, Dkt. 1, and Hayes-Odum filed an amended

complaint, Dkt. 14.

      The court has jurisdiction over this dispute because there is complete diversity

of the parties and the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332

(establishing diversity jurisdiction); Coghlan v. Blue Cross Blue Shield of Texas,



1   The plaintiff was incorrectly named as Louise Odom Hayes in her original petition. Dkt. 14.
                                                  1
    Case 3:18-cv-00193 Document 75 Filed on 03/04/20 in TXSD Page 2 of 12



No. CIV.A. H-12-2703, 2013 WL 150711, at *2–3 (S.D. Tex. Jan. 14, 2013) (holding

Blue Cross is an unincorporated division of Health Care Service Corporation, a

citizen of Illinois for diversity purposes); Dkt. 14 at ¶¶13, 18–19 (Hayes-Odum

seeks damages totaling $6,500,000).

   Blue Cross moved for summary judgment, arguing that the evidence shows its

determination of benefits was consistent with its contractual obligations to Hayes-

Odum. Dkt. 49. Blue Cross further argues Hayes-Odum cannot prove causation

because she has no expert medical testimony to prove insufficient Lumigan eye

drops caused the deterioration of her vision. Id. In her response to the motion,

Hayes-Odum objects to Blue Cross’s summary-judgment evidence as lacking

authenticity. Dkt. 54. Additionally, she argues Blue Cross breached its obligations

to her by covering an amount of Lumigan eye drops that was less than the industry

standard and less than her prescription. Id. She also argues her testimony and

medical records are sufficient to prove causation. Id. Blue Cross filed a reply to

Hayes-Odum’s response. Dkt. 56.

   Based on the pleadings; the motion, response, and reply; the record; and the

applicable law, the court will grant Blue Cross’s motion for summary judgment.

                                        I.

   The court must decide whether Blue Cross is entitled to summary judgment on

Hayes-Odum’s breach-of-contract cause of action. The elements of breach of

contract under Texas law are: “(1) the existence of a valid contract; (2) performance


                                         2
    Case 3:18-cv-00193 Document 75 Filed on 03/04/20 in TXSD Page 3 of 12



or tendered performance by the plaintiff; (3) breach of the contract by the

defendant; and (4) damages to the plaintiff resulting from that breach.” Crose v.

Humana Ins. Co., 823 F.3d 344, 347 (5th Cir. 2016). Blue Cross argues summary

judgment is proper because no evidence in the record raises a genuine issue of

material fact on two requisite elements: breach and causation.

   “Summary judgment is required when ‘the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.’” Trent v. Wade, 776 F.3d 368, 376 (5th Cir. 2015) (quoting Fed.

R. Civ. P. 56(a)). “A fact is ‘material’ if its resolution in favor of one party might

affect the outcome of the lawsuit under governing law.” Sossamon v. Lone Star

State of Texas, 560 F.3d 316, 326 (5th Cir. 2009) (citation omitted). “A genuine

dispute of material fact exists when the ‘evidence is such that a reasonable jury

could return a verdict for the nonmoving party.’” Nola Spice Designs, LLC v.

Haydel Enters., Inc., 783 F.3d 527, 536 (5th Cir. 2015) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

      “The moving party ‘bears the initial responsibility of informing the district

court of the basis for its motion, and identifying those portions of [the record]

which it believes demonstrate the absence of a genuine issue of material fact.’” Id.

(quoting E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014)); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “Where the non-movant bears

the burden of proof at trial, the movant may merely point to the absence of


                                          3
    Case 3:18-cv-00193 Document 75 Filed on 03/04/20 in TXSD Page 4 of 12



evidence and thereby shift to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material fact

warranting trial.” Nola Spice, 783 F.3d at 536 (internal quotation marks and

citation omitted); see also Celotex, 477 U.S. at 325.

   “If the moving party fails to meet [its] initial burden, the motion [for summary

judgment] must be denied, regardless of the nonmovant’s response.” United States

v. $92,203.00 in U.S. Currency, 537 F.3d 504, 507 (5th Cir. 2008) (quoting Little

v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc)). When the

moving party has met its Rule 56(a) burden, the nonmoving party cannot survive

a summary-judgment motion by resting on the mere allegations of its pleadings.

The nonmovant must identify specific evidence in the record and explain how that

evidence supports that party’s claim. Baranowski v. Hart, 486 F.3d 112, 119 (5th

Cir. 2007). “This burden will not be satisfied by ‘some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only

a scintilla of evidence.’” Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th

Cir. 2005) (quoting Little, 37 F.3d at 1075).

   In deciding a summary-judgment motion, the court draws all reasonable

inferences in the light most favorable to the nonmoving party. Connors v. Graves,

538 F.3d 373, 376 (5th Cir. 2008). But “[i]f a party fails to properly support an

assertion of fact or fails to properly address another party’s assertion of fact as

required by Rule 56(c), the court may . . . consider the fact undisputed for purposes


                                          4
    Case 3:18-cv-00193 Document 75 Filed on 03/04/20 in TXSD Page 5 of 12



of the motion.” Fed. R. Civ. P. 56(e)(2).

                                        II.

         A. Evidentiary Issues

   Hayes-Odum argues that Blue Cross cannot prevail on its motion because it

relies on the following improper summary-judgment evidence: (1) allegations in

the pleadings and (2) exhibits that are “unauthenticated photocopies.” Dkt. 54 at

2, 5. Hayes-Odum argues Blue Cross has failed to prove the authenticity of its

exhibits because they are not appended to an affidavit stating they are true and

correct copies. Id. at 2. Accordingly, Hayes-Odum has requested that the court

strike any portion of Blue Cross’ motion that relies on the exhibits or on allegations

in the pleadings. Id.

   While unverified allegations in pleadings generally are not summary-judgment

proof, a party moving for summary judgment can cite the non-movant’s pleadings

to describe the basis for its motion. Wallace v. Texas Tech Univ., 80 F.3d 1042,

1047 (5th Cir. 1996); Isquith for & on Behalf of Isquith v. Middle S. Utilities, Inc.,

847 F.2d 186, 194–95 (5th Cir. 1988) (treating factual allegations in plaintiff’s

complaint as admissions for purposes of considering defendants’ motion for

summary judgment). In this instance, the court has been sure to give any

references to the pleadings in either Blue Cross’s or Hayes-Odum’s briefing the

proper evidentiary weight—no more and no less.

   Furthermore, Blue Cross has not relied on allegations in the pleadings for


                                            5
    Case 3:18-cv-00193 Document 75 Filed on 03/04/20 in TXSD Page 6 of 12



summary-judgment proof. To supports its argument that no genuine issue of

material fact exists on breach and causation, Blue Cross submitted the following

exhibits: (1) its expert’s report (Dkt. 50); (2) Hayes-Odum’s responses and

supplemental responses to Blue Cross’s interrogatories (Dkt. 49-2 and 49-3); (3) a

portion of Hayes-Odum’s deposition transcript (Dkt. 50-1); (4) correspondence

from Hayes-Odum to Blue Cross (Dkt. 49-5); (5) a declaration from Blue Cross’s

employee, Phillip Yoo, (the “Yoo Declaration”) with several of Blue Cross’s

corporate documents attached (Dkt. 49-6); (6) a portion of Hayes-Odum’s treating

physician’s deposition transcript (Dkt. 50-2); and (7) correspondence from Hayes-

Odum to the court (Dkt. 49-8).

   Hayes-Odum’s second evidentiary argument is a blanket objection to the

authenticity of all of Blue Cross’s exhibits. But her cursory objection fails to

specifically explain why any of Blue Cross’s exhibits “cannot be presented in a form

that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2); Flores v. Harris,

No. CV H-17-3817, 2019 WL 3216581, at *3 (S.D. Tex. July 17, 2019) (denying

objections to summary-judgment evidence as too conclusory); Hoffman v. Bailey,

257 F. Supp. 3d 801, 824 (E.D. La. 2017) (“It is not the Court's responsibility to

comb through the record to determine the basis for [a party’s] cursory objections

or to make arguments on [a party’s] behalf.”). The court overrules Hayes-Odum’s

evidentiary objections.




                                         6
    Case 3:18-cv-00193 Document 75 Filed on 03/04/20 in TXSD Page 7 of 12



         B. Breach

      Blue Cross argues there is no genuine dispute of material fact that its

determination of Hayes-Odum’s benefits for Lumigan eye drops was consistent

with its contractual obligations to her. In 2014, Hayes-Odum was covered under

Blue Cross’s Select Choice Preferred Provider Organization plan, specifically policy

number 000174/893667371 (hereinafter, the “policy”). Yoo Declaration at ¶3.

Attached to the Yoo Declaration as part of its summary-judgment proof, Blue Cross

has submitted the policy’s benefit booklet (Dkt. 49-6 at 7) as well as Blue Cross’s

drug-dispensing limits (Dkt. 49-6 at 75) for 2014.

                 1. The Policy

      According to the policy’s benefit booklet, Blue Cross has the right to

determine the day-supply limit for covered drugs, and benefits will be denied for

drugs dispensed above the maximum day-supply limit. Dkt. 49-6 at 28. Blue Cross

publishes the dispensing limits that apply to all its insurance policies. Yoo

Declaration at ¶6; Dkt. 49-6 at 75. The published dispensing limit for Lumigan in

2014 was 2.5 milliliters for every 30 days. Yoo Declaration at ¶9; Dkt. 49-6 at 92,

122. If an insured’s doctor prescribes a greater quantity of medication than

provided for in the dispensing limits, the insured is responsible for the full cost

beyond what the dispensing-limit coverage allows. Dkt. 49-6 at 86, 98. In 2014,

Blue Cross’s pharmacy system was set up to allow a maximum of 7.5 milliliters for

90 days for a maintenance medication such as Lumigan, consistent with the


                                         7
    Case 3:18-cv-00193 Document 75 Filed on 03/04/20 in TXSD Page 8 of 12



published dispensing limit. Yoo Declaration at ¶9; Dkt. 49-6 at 28 (allowing “[u]p

to a 90-day supply” for maintenance drugs ordered through the mail-order

pharmacy).

                  2. FDA and manufacturer guidance

      Blue Cross based its Lumigan dispensing limit on guidance from the Food

and Drug Administration (“FDA”) and from Allergan, the drug’s manufacturer.

Yoo Declaration at ¶¶7–9. The FDA’s recommended dosage for Lumigan is one

drop in each affected eye once daily in the evening. Yoo Declaration at ¶7; Dkt. 49-

6 at 111–12. More frequent administration of Lumigan is not recommended. Id. at

112. According to Allergan, Lumigan dispenses approximately 30 drops per

milliliter. Yoo Declaration at ¶8; Dkt. 49-6 at 120. Therefore, there are 75 drops in

a 2.5-milliliter bottle and 225 drops in a 7.5-milliliter bottle of Lumigan. Id. at 120–

21. In light of this guidance, Blue Cross set its dispensing limit for Lumigan at 2.5

milliliters for 30 days, providing 75 drops (more than one drop per eye per day) for

the time period. Yoo Declaration at ¶9.

                  3. Plaintiff’s covered Lumigan benefits

      The amount of Lumigan that Blue Cross approved as a covered benefit for

Hayes-Odum was consistent with the policy. On March 18, 2014, Blue Cross

approved Hayes-Odum’s first 2014 claim for Lumigan as a covered benefit. Yoo

Declaration at ¶¶10–11. At that time, Blue Cross allowed 5 milliliters of Lumigan,

less than the dispensing limit of 7.5 milliliters for 90 days. Id. In other words,


                                           8
    Case 3:18-cv-00193 Document 75 Filed on 03/04/20 in TXSD Page 9 of 12



Hayes-Odum was eligible for another 2.5 milliliter of Lumigan for the 90-day

period from March 18 to June 16. Id. On May 5, 2014, Blue Cross covered 2.5

milliliters of Lumigan, reaching the dispensing limit for the 90-day period ending

June 16. Id. For the next two 90-day periods—June 16 to September 14 and

September 14 to December 13—Blue Cross covered up to the dispensing limit for

Lumigan in several 2.5-milliliter doses: Plaintiff was dispensed 2.5 milliliters of

Lumigan on the following dates for the remainder of 2014—June 8, July 15, August

23, September 26, November 2 and December 6. Id.

      If an insured’s provider wants Blue Cross to cover more medication than the

dispensing limit, Blue Cross allows the provider to submit a Quantity Exception

Request to Blue Cross for consideration. Yoo Declaration at ¶12. Blue Cross

received no calls from Hayes-Odum related to her Lumigan dosing and received

no Quantity Exception Request from either Hayes-Odum or her provider. Id. at

¶13. As a result, it had no basis or opportunity to consider whether Hayes-Odum

should receive Lumigan at quantities in excess of the dispensing limitation. Id.

                 4. No genuine dispute of material fact on breach

      Blue Cross has met its summary judgment burden to show no genuine

dispute on breach. By covering 7.5 milliliters of Lumigan for each 90-day period,

Blue Cross complied with the policy. Pena v. Assocs. Fin. Life Ins. Co., 77 F. App’x

259, 260 (5th Cir. 2003) (affirming summary judgment where policy language was

unambiguous).


                                         9
   Case 3:18-cv-00193 Document 75 Filed on 03/04/20 in TXSD Page 10 of 12



      Hayes-Odum contends Blue Cross breached the policy because (1) her

doctor prescribed 5 milliliters of Lumigan—an amount she says is “universally

accepted” under “pharmaceutical industry standards”—and (2) her new insurance

carrier covers 5 milliliters of Lumigan. Dkt. 54 at 3–4. Hayes-Odum does not cite

to any proof in the summary-judgment record to support her allegations or explain

how her allegations constitute a breach of the policy’s terms. Hayes-Odum cannot

survive summary judgment by resting on mere conclusory allegations and ignoring

the policy’s express language; she must set forth specific facts supported by

evidence showing the existence of a genuine dispute on whether Blue Cross

breached the policy. See Gonzales v. AutoZone, Inc., No. CIV.A. H-09-4054, 2010

WL 4102273, at *3–4 (S.D. Tex. Oct. 18, 2010) (granting summary judgment for

defendant when plaintiff did not make a coverage argument based on the contract’s

terms); Baranowski, 486 F.3d at 123 (holding plaintiff who failed to provide

anything more than “bald and unsubstantiated allegations” in response to a

summary-judgment motion could not succeed); Allen v. Jackson Cty., Miss., 623

F. App’x 161, 162 (5th Cir. 2015) (“failure to cite record evidence . . . demonstrates

that summary judgment was proper”).

      Therefore, Blue Cross’s uncontroverted evidence is sufficient to establish

there is no genuine factual dispute as to whether Blue Cross breached the policy.

Summary judgment is proper on this element alone.




                                         10
   Case 3:18-cv-00193 Document 75 Filed on 03/04/20 in TXSD Page 11 of 12



         C. Causation

   Hayes-Odum alleges insufficient Lumigan caused her eyesight to diminish.

Dkt. 54 at 6–7. As her causation evidence, she points only to her own testimony

and her medical records. Id. She argues her lay testimony about the “obvious

declination of her eyesight” along with her medical records (which are not in the

court’s record) showing her declining vision is sufficient evidence to survive

summary judgment. Id. Hayes-Odum’s references to her testimony and the

medical records are not supported by competent summary-judgment proof.

Indeed, the only evidence concerning causation in the summary-judgment record

is Blue Cross’s expert report. Dkt. 50. For this reason alone, Hayes-Odum cannot

survive summary judgment on causation. See Baranowski, 486 F.3d at 123; Allen,

623 F. App’x at 162.

   In any event, issues that are medically complicated require expert testimony on

causation. Renfro v. Hartford Underwriters Ins. Co., No. CIV. 3:06-CV-2052K,

2007 WL 2446281, at *2 (N.D. Tex. Aug. 29, 2007). Evidence in the record

establishes that the nature of Hayes-Odum’s vision issues is medically

complicated. Dkt. 50-2; Dkt. 50. Accordingly, expert medical testimony is required

to establish what caused her eyesight to diminish. See Renfro, 2007 WL 2446281,

at *2 (holding expert testimony is required for medically complicated issues).

Hayes-Odum has pointed to no expert medical testimony to support causation.

   As Hayes-Odum is unable to raise a genuine issue of material fact on the issue


                                        11
   Case 3:18-cv-00193 Document 75 Filed on 03/04/20 in TXSD Page 12 of 12



of medical causation, summary judgment is appropriate for this reason as well.

                                      ***

   Blue Cross has established through its summary-judgment evidence that

Hayes-Odum cannot satisfy the breach element of a breach-of-contract cause of

action. Additionally, no competent proof in the record establishes that Hayes-

Odum’s injuries were caused by insufficient Lumigan eye drops.

   Accordingly, the court grants Blue Cross’s motion for summary judgment.

Dkt. 49.

      SIGNED on Galveston Island on this, the 4th day of March, 2020.



                                     ______________________________
                                          JEFFREY VINCENT BROWN
                                       UNITED STATES DISTRICT JUDGE




                                       12
